Title: From James Madison to Thomas Jefferson, [4 December] 1803
From: Madison, James
To: Jefferson, Thomas



[4 December 1803]
A few alterations are suggested on the supposition that it may be best to present the transaction, as a disavowal of war & a conformation [sic] of peace, rather than as a pacification which might involve the necessary idea of Treaty. I take for granted that Mr Smith will have an oppy. of expressing his opinion as to the graduation of praise to the Officers.
As so many names are mentioned, & it is known that Lear was concerned in the affair, & may not be known that he was unofficially there—might it not be well to throw in a clause alluding to his presence, & the aid of his Zealous & judicious councils. This how ever for consideration.
 

   
   RC (DLC: Jefferson Papers). In pencil; undated; unsigned; addressee not indicated. Date and addressee assigned on the basis of Jefferson’s docket: “Departmt. State. Dec. 4. 03. recd Dec. 4. Marocco message of Dec. 5. 03.”



   
   Although Jefferson’s 5 Dec. 1803 message on the amicable adjustment of U.S. differences with Morocco incorporated JM’s suggestion regarding inclusion of the emperor’s disavowal of the capture of the Celia and confirmation of the treaty of 1786 between the two countries, Lear’s presence was not mentioned (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:592). For the capture of the Celia, see William Kirkpatrick to JM, 31 Aug. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:370–71). For Lear’s involvement in the negotiations with Morocco, see Lear to JM, 13–26 Sept. 1803 (ibid., 5:418–26).


